DETAILED ACTION
Priority
Acknowledgement is made of applicant’s claim for benefit under 35 U.S.C. 119 (e) based on provisional application 62/865000 filed in the United States on June 21, 2019.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 11/10/2020 has been considered as to the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Titus (2,560,708).  With respect to claim 1, Titus discloses a modular furniture system comprising: a support surface (13)(14); and a first support structure (11)(12) and a second support structure (37) wherein the support surface is releasably coupled to the first support structure in a first configurations (see Figures 1 and 2) and wherein the support surface is coupled to the second support structure in a second configuration (see Figure 4).  With respect to claim 2, the support surface comprises a chair.  With respect to claim 3, the support surface is configured for use independent of a support structure in a third configuration (see Figure 5).  

Claim(s) 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossman et al. (6,000,750).  With respect to claim 4, a modular furniture system comprising: a support structure (14)(14); a first support surface (20) and a second support surface (100); wherein the support structure (14)(14) is releasably coupled to the first support surface (20) in a first configuration (see Figure 5) and wherein the support structure (14)(14) is coupled to the second support surface (100) in a second configuration (see Figure 2).  With respect to claim 5, the support structure (14)(14) comprises two legs.  With respect to claim 6, the support structure is coupled to a rocker (32) base (10) in a third configuration (see Figure 1).  With respect to claim 7, a modular furniture system as disclosed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: DiCarminati (US 2011/0309658); Burstein (6.089,654) (note rocker and fixed support structures) and Cetina (4,205,876) (note various configurations of seating surface).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636